PER CURIAM.
Appellant, Thomas Davenport, appeals the dismissal of his petition for modification of child custody. We affirm.
*698The trial court correctly ruled that “the State of Texas is the more appropriate forum to decide the issues of custody and visitation rights of the children.” See Yurgel v. Yurgel, 572 So.2d 1327 (Fla.1990); see also § 61.1316, Fla.Stat. (1987). The children have many more contacts with the State of Texas than they do with Florida. Accordingly, we affirm.
Affirmed.
LEVY and GERSTEN, JJ., concur.